                                      m
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       -X
CENTURY SURETY COMPANY,
                                                                               ORDER
                             Plaintiff,
                                                                      16-CV-2075(NGG)(SMG)
              -against-

MISSION DESIGN & MANAGEMENT,INC., THE
WALSH COMPANY,LLC,BAKERS DOZEN
PARTNERS LLC,EMM GROUP HOLDINGS LLC,
BOWERY AT SPRING PARTNERS,LP,JUAN
MARISACA,and JAIME GUICHAY GUERRERO,

                             Defendants.
                                                       -X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Century Surety Company brings this case against Defendants Mission Design &

Management,Inc.("Mission"); The Walsh Company,LLC("Walsh"); Bakers Dozen Partners

LLC("Bakers Dozen"); EMM Group Holdings LLC("EMM"); Bowery at Spring Partners, LP

("Bowery"); Juan Maurisaca; and Jaime Guichay Guerrero. (Compl.(Dkt. 1).) Plaintiff seeks a

judgment declaring that it has no duty to defend or indemnify Mission, Walsh, Bakers Dozen,

EMM,or Bowery in an underlying personal injury action brought by Maurisaca, a Mission

employee, even though it had issued a commercial excess liability policy to Mission. (Compl.

1ft 11-23.)

       On December 10,2018,Plaintiff moved for summaryjudgment. (PI. Mot. for Summ. J.

(Dkt. 53).) This court referred the motion to Magistrate Judge Steven M. Gold. (Dec. 18, 2018

Order.) No Defendant has opposed the motion. (See Jan. 2, 2019 Min. Entry(Dkt. 54).)

       On March 18,2019, Judge Gold issued a report and recommendation("R&R"),

recommending that this coiirt grant Plaintiff's motion for summaryjudgment for two reasons.

(R&R(Dkt. 57)at 4.) First Mission's primary commercial liability coverage was provided by


                                              1
Scottsdale Insurance Company. (Id. at 2.) The court hearing the underlying action determined

that Mission was not entitled to coverage under its Scottsdale policy and that neither Bowery nor

Walsh qualify as additional insureds. (lA) As Judge Gold noted, by the express terms ofthe

policy Plaintiffissued to Mission, Plaintiff carmot be required to provide coverage that is any

broader than that of Scottsdale's underlying policy. (Id.) Second. Judge Gold formd that the

policy Plaintiff issued to Mission excludes from coverage any injury to a Mission employee that

occurred in the course oftheir employment, which is the case with Maurisaca's injury. (TA at 3.)

Further, Judge Gold recommended that the court enter the defaults of Maurisaca and Mission,

who were served but failed to appear in this case. (Id. at 3-4.) In Judge Gold's view. Plaintiff"is

entitled to a declaratory judgment stating that it has no duty to defend or indemnify Mission—or

Walsh, Bakers Dozen,EMM,or Bowery—^in Maurisaca's underlying personal injury action."

(IAat3.)

       No party has objected to the R&R and the time in which to do so has passed. Fed. R.

Civ. P. 72(b)(2). The court therefore reviews the R&R for clear error. Fed. R. Civ. P.72,1983

Advisory Committee's Notes: see Colvin v. Berrvhill. 734 F. App'x 756, 758(2d Cir. 2018)

(sununary order); Wider v. Colvin. 245 F. Supp. 3d 381, 385(E.D.N.Y. 2017). Finding none,

the court ADOPTS the R&R(Dkt. 57)in full. Accordingly, Plaintiff's(Dkt. 53)motion for

summaryjudgment is GRANTED and the Clerk of Court is respectfully DIRECTED to enter the

defaults of Maurisaca and Mission and close this case.




       SO ORDERED.

                                                                     s/Nicholas G. Garaufis
Dated: Brooklyn, New York                                           NljCHOLAS G. GARAUFi
       July _/_, 2019                                               United States District Judge
